Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/06/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn.
Reasons for Allowance
Claims 1-10, 12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The specific limitation of “wherein an elbow connects the liquid-supplying hose barb to the nozzle pipe and is configured such that liquid introduced through the liquid-supplying hose barb into the nozzle pipe flows along an inner perimeter of the nozzle pipe in a swirling flow” in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The specific limitation a key that radially protrudes outward on an outer circumferential surface of the second end of the nozzle pipe which interfaces with a key groove that extends in a lengthwise direction in the nozzle coupling hole, in the context of claim 19 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The specific limitation of “an elbow that connects the hose barb to the nozzle pipe and configured such that liquid from the hose barb swirls along an inner surface of the nozzle pipe” in the context of claim 22 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2020/00115212 (Kim) discloses a liquid discharging member comprising: a nozzle pipe (49) having a first end and a second end for discharging the liquid; a connection fitting (46) provided at the first end of the nozzle pipe (49) for connection to a liquid supply; a light source (43) configured to emit ultraviolet light; a light source bracket (442) accommodating a light source; and a window (441) provided between the first end of the nozzle pipe (49) and the light source. However, Kim fails to disclose the limitations described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753